Name: Commission Regulation (EEC) No 1051/86 of 10 April 1986 concerning the stopping of fishing for plaice, sole, cod, whiting and hake by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 11 . 4. 86 Official Journal of the European Communities No L 96/23 COMMISSION REGULATION (EEC) No 1051/86 of 10 April 1986 concerning the stopping of fishing for plaice, sole , cod, whiting and hake by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3721 /85 of 20 December 1985, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1986 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 1 14/86 (4), provides for plaice, sole, cod, whiting and hake quotas for 1986 ; Whereas, in order to ensure compliance with the pro ­ visions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas the quotas allocated to the Netherlands for plaice and sole in the waters of ICES divisions VII h, j , k, of plaice, sole, cod and whiting in the waters of ICES divison VII a and of hake in the waters of ICES division V b (EC zone), VI, VII, XII, XIV have been exhausted by an exchange of quotas ; whereas the Netherlands have prohibited fishing for these stocks as from 1 January 1986 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 The quotas of plaice and sole in the waters of ICES div ­ isions VII h, j , k, of plaice sole, cod and whiting in the waters of ICES division VII a and of hake in the waters of ICES division V b (EC zone), VI, VII, XII, XIV allocated to the Netherlands for 1986 are deemed to be exhausted. Fishing for plaice and sole in the waters of ICES divisions VII h, j , k, of plaice, sole, cod and whiting in the waters of ICES division VII a and of hake in the waters of ICES division V b (EC zone), VI, VII, XII, XIV by vessels flying the flag of the Netherlands or registered in the Nether ­ lands is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 April 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (&gt;) OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ No L 361 , 31 . 12. 1985, p . 42. (3) OJ No L 361 , 31 . 12. 1985, p. 5. (4) OJ No L 17, 23 . 1 . 1986, p. 4.